Order entered December 10, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-00529-CV

                  DESOTO PROFESSIONAL PARK, LTD., Appellant

                                             V.

 JOHN P. KIRTLAND, JEK LENDING, LLC, AND PD121 HOLDINGS, LLC, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-14-07826

                                         ORDER
      Based on the Court’s opinion of this date, we DIRECT the Clerk of the Court to issue the

mandate INSTANTER.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE